DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 11, respectively, of U.S. Patent No. 10,755,099. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 11 and 17 are anticipated by claims 1, 11 and 11, respectively, of the patent no. ‘099.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Multi-Attention Network for One Shot Learning” by Wang et al. (hereinafter ‘Wang’) in view of US PgPub. No. 2017/0206465 by Jin et al. (hereinafter ‘Jin’).
In regards to claim 1, Wang teaches In a digital medium environment for detecting objects in digital images, a method implemented by a computing device, the method comprising: receiving a word-based concept and an input digital image that depicts a scene; (See Wang Figure 2, Wang teaches an image and a word concept as input to the network)
generating a word embedding based on the word-based concept, the word embedding describing relationships between the word-based concept and different word- based concepts; and (See Wang Figure 2, ‘Semantic Embedding’, Wang teaches embedding based on the word concept.)

However, Wang does not expressly teach the output digital image depicting the scene and including one or more bounding containers that denote regions of the scene that include one or more objects corresponding to the word-based concept. 
Jin teaches the output digital image depicting the scene and including one or more bounding containers that denote regions of the scene that include one or more objects corresponding to the word-based concept. (See Jin Figure 2, Jin teaches bounding boxes with labels.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Wang to include bounding boxes as a form output as taught by Jin.   The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Wang in this manner because/in order to present the results of classification that visually clear and obvious.  
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Wang with Jin to obtain the invention as specified in claim 1. 



In regards to claims 3, Wang and Jin teach all the limitations of claim 1. Jin also teaches further comprising displaying the output digital image in a user interface of the computing device. (See Jin Figure 8).

In regards to claim 5, Wang and Jin teach all the limitations of claim 1. Jin also teaches wherein the bounding containers include bounding boxes displayed on the scene. (See Jin Figure 2).  

In regards to claim 6, Wang and Jin teach all the limitations of claim 1. Jin also teaches wherein the receiving includes extracting the word-based concept from metadata of the input digital image. (See Jin paragraph [0027]).

In regards to claim 7, Wang and Jin teach all the limitations of claim 1. Wang also teaches wherein the receiving includes receiving the word-based concept as one or both of a spoken utterance or typed text. (See Wang Figure 2).


generating an attention map from the feature map and the word-based concept, the attention map including pixels indicating presence values for the word-based concept within the input digital image; and wherein the generating the output digital image is based on the attention map. (See Wang Section 3.2.4 and 3.2.5). 

In regards to claim 9, Wang and Jin teach all the limitations of claim 1. Jin also teaches further comprising adjusting a focus system of a digital camera based on the one or more objects in the output digital image. (See Jin Paragraph [0088]).

In regards to claim 10, Wang and Jin teach all the limitations of claim 1. Jin also teaches further comprising adjusting a guidance system of a self-driving car based on the one or more objects in the output digital image. (See Jin Figure 8).

Claims 11-14 and 16 recite limitations that are similar to that of claims 1, 2, 3, 8 and 6, respectively. Therefore, claims 11-14 and 16 are rejected similarly as claims 1, 2, 3, 8 and 6, respectively.

In regards to claim 17, Wang teaches in a digital medium environment for detecting objects in digital images, a system comprising: means for generating a word 
means for generating an attention map from an input digital image and the word- based concept, the attention map including pixels indicating presence values for the word- based concept within the input digital image; (See Wang Section 3.2.4 and 3.2.5, Wang teaches generating attention map based on word concepts). 
means for generating an output digital image from the input digital image, the word embedding, and the attention map, (See Wang Figure 5, Wang teaches output class label based on the input image and embedding.)
However, Wang does not expressly teach the output digital image depicting a scene depicted by the input digital image and including one or more bounding containers that denote regions of the scene that include one or more objects corresponding to the word-based concept. 
Jin teaches the output digital image depicting a scene depicted by the input digital image and including one or more bounding containers that denote regions of the scene that include one or more objects corresponding to the word-based concept. (See Jin Figure 2, Jin teaches bounding boxes with labels.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Wang to include bounding boxes as a form output as taught by Jin.   The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Wang 
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Wang with Jin to obtain the invention as specified in claim 17. 

Claims 18 and 20 recite limitations that are similar to that of claims 6 and 8, respectively. Claims 18 and 20 are rejected similarly as claims 6 and 8, respectively.

Allowable Subject Matter
Claims 4, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claims 4, 15 and 19, the applied art does not teach or suggest “wherein the generating the word embedding includes forming a vector from an Eigen decomposition of a matrix constructed from co-occurrence probabilities of the word-based concept and the different word-based concepts.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729.  The examiner can normally be reached on M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.